Citation Nr: 0701456	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from March 1972 to November 1973.  He 
had no service in Vietnam.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this case in December 2003 for procedural and 
evidentiary considerations, and that the action requested in 
its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.

The Board further notes that the appellant's representative 
has raised the issue of entitlement to compensation for the 
veteran's death under 38 U.S.C.A. § 1151 (West 2002) based on 
statements previously made by appellant in her Substantive 
Appeal.  This matter is referred to the regional office (RO) 
for further clarification and/or adjudication.  


FINDINGS OF FACT

1.  The death certificate indicates that the veteran died in 
May 2002, and that the immediate cause of death was 
respiratory arrest with underlying causes of pulmonary 
embolus and lung cancer.

2.  During the veteran's lifetime, the veteran was not 
service connected for any disability and a preponderance of 
the evidence is against any relationship between the cause of 
the veteran's death and service.




CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
substantially to the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005) 
(VCAA).  In this regard, the record reflects that appellant 
has been advised on multiple occasions of the evidence 
necessary to substantiate her claim.

First, prior to the rating that originally denied the claim 
in September 2002, the appellant was advised in a June 2002 
letter of the evidence necessary to substantiate her claim, 
and the respective obligations of the Department of Veterans 
Affairs (VA) and appellant in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, following the Board's remand in December 2003, 
the appellant was provided with a January 2004 letter that 
once more outlined the evidence necessary to substantiate her 
claim and the respective obligations of VA and appellant in 
obtaining that evidence.  Id.  

While the June 2002 and January 2004 VCAA notice letters did 
not specifically request that appellant provide any evidence 
in appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have then been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the appellant has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
records or reports that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The appellant has also not indicated any intention to 
provide any additional evidence in support of her claims.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
this claim under the VCAA.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Additionally, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2006).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

At the time of his death, the veteran was not service 
connected for any disability.  The death certificate 
indicates that the veteran died in May 2002, and that the 
immediate cause of death was respiratory arrest with 
underlying causes of pulmonary embolus and lung cancer.

Service medical records lack any relevant findings or 
treatment with the exception of an impression of upper 
respiratory infection in April 1972.  At the veteran's 
separation examination in August 1973, the veteran 
specifically denied complaints or history of asthma, dyspnea, 
pain in the chest, or tumor, and examination of the lungs and 
chest revealed negative findings.

At the time of a June 1987 examination apparently conducted 
in connection with the veteran's claim for Social Security 
Administration (SSA) benefits, the veteran reported problems 
that included dyspnea and pain in the chest.  Examination of 
the lungs, however, revealed them to be clear.

VA chest X-rays from April 1997 were interpreted to reveal 
evidence of patchy bronchitis.  VA records from August 1997 
revealed diagnoses of rhinitis and bronchitis.

A June 2002 VA treatment record reflects that the veteran 
presented at the clinic in October 2001 with complaints of 
chest pain.  Diagnostic studies of the chest were interpreted 
to reveal the existence of squamous cell carcinoma.  The 
veteran underwent a right pneumonectomy on May 10, 2002.  The 
veteran subsequently died approximately one week later.

Prior to his death, the veteran did receive nonservice-
connected pension benefits based on chronic undifferentiated 
schizophrenia, rated as 50 percent disabling, and lower 
gastrointestinal (GI) hemorrhaging with hepatitis C, rated as 
10 percent disabling.  

II.  Analysis

The record indicates that the veteran was 50 years old when 
he died in May 2002.  A death certificate dated in May 2002 
indicates that the veteran died of respiratory arrest with 
underlying causes of pulmonary embolus and lung cancer.  
There is no medical evidence indicating that the veteran had 
any respiratory disorder or tumor present in service or 
manifest within one year thereafter.  The Board must point 
out that the clinical evidence overwhelmingly and 
consistently indicates that the first documented evidence of 
respiratory complaints is found in medical records dated in 
1987, and there is no documented evidence of an actual 
respiratory disorder until 1997.  In addition, the first 
diagnosis of lung cancer was reportedly in October 2001.  
There is no medical evidence or document that suggests, much 
less indicates, that the veteran's respiratory disorder and 
lung cancer had been present during service or within the one 
year presumptive period after separation from service 
provided for malignant tumors.  Although appellant maintains 
that the veteran was not the same man following his return 
from the service, and that his service was somehow related to 
the cause of the veteran's death in 2002, she has not alleged 
specifically that a respiratory disorder and/or lung cancer 
were present in service, or within a period of one year 
thereafter.

There is also no competent medical evidence linking the cause 
of the veteran's death with service or a period of one year 
following service.  While the Board has considered obtaining 
a medical opinion in this regard, as a result of the lack of 
any relevant diagnoses or findings during service or within a 
period of one year after service, the Board finds that the 
claim is not reasonably capable of substantiation, and that 
appellant is not entitled to such an opinion pursuant to the 
VCAA.  38 C.F.R. § 3.159(c)(4) (2006).

The only additional evidence in support of the appellant's 
assertion that the veteran's respiratory disorder and lung 
cancer were related to service consists of appellant's own 
statements.  There is nothing in the record to show the 
appellant is other than a lay party without any special 
medical expertise.  The Court has also held that a layperson 
can provide probative eye-witness evidence of visible 
symptoms, however, a layperson can not provide probative 
evidence as to matters which require specialized medical 
knowledge acquired through experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, her 
evidentiary assertions concerning medical causation lack any 
probative value.

In summary, the Board finds that the evidence of record 
establishes that the veteran's respiratory disorder and lung 
cancer had their onset many years after active military 
service.  No physician or other health care provider has 
indicated on the record that the veteran's respiratory 
disorder and lung cancer were actually present during service 
or within one year thereafter.  In addition, the lay 
assertions to the effect that a disease is related to service 
are neither competent nor probative of the critical issues in 
question.  In view of the lack of evidence of relevant post-
service findings or symptoms until many years after service, 
the absence of any relevant findings or diagnoses during 
service or within one year of service, and the lack of any 
opinion in support of the appellant's assertions, the Board 
has no alternative but to conclude that a preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


